 


117 HR 1562 IH: American Financial Markets Integrity and Security Act
U.S. House of Representatives
2021-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
117th CONGRESS1st Session 
H. R. 1562 
IN THE HOUSE OF REPRESENTATIVES 
 
March 3, 2021 
Mr. Gallagher (for himself, Ms. Cheney, and Mr. Stewart) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committees on Foreign Affairs, Ways and Means, Armed Services, Education and Labor, Intelligence (Permanent Select), and Oversight and Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To prohibit the trading of the securities of certain Communist Chinese military companies on a national securities exchange, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the American Financial Markets Integrity and Security Act. 2.Prohibitions relating to certain Communist Chinese military companies (a)DefinitionsIn this section: 
(1)CommissionThe term Commission means the Securities and Exchange Commission. (2)Control; insurance companyThe terms control and insurance company have the meaning given the terms in section 2(a) of the Investment Company Act of 1940 (15 U.S.C. 80a–2(a)). 
(3)Covered entity 
(A)In generalThe term covered entity— (i)means an entity on— 
(I)the list of Communist Chinese military companies required by section 1237(b) of the Strom Thurmond National Defense Authorization Act for Fiscal Year 1999 (Public Law 105–261; 50 U.S.C. 1701 note); or (II)the entity list maintained by the Bureau of Industry and Security of the Department of Commerce and set forth in Supplement No. 4 to part 744 of the title 15, Code of Federal Regulations; and 
(ii)includes a parent, subsidiary, or affiliate of, or an entity controlled by, an entity described in clause (i). (B)Grace periodFor the purposes of this Act, and the amendments made by this Act, an entity shall be considered to be a covered entity beginning on the date that is 1 year after the date on which the entity first qualifies under the applicable provision of subparagraph (A). 
(4)Exchange; securityThe terms exchange and security have the meanings given those terms in section 3(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a)).  (b)Prohibitions (1)Listing on exchangeBeginning on the date that is 1 year after the date of enactment of this Act, the Commission shall prohibit a covered entity from offering to sell or selling on an exchange (or through any other method that is within the jurisdiction of the Commission to regulate, including through the method of trading that is commonly referred to as the over-the-counter trading of securities) securities issued by the covered entity, including pursuant to an exemption to section 5 of the Securities Act of 1933 (15 U.S.C. 77e). 
(2)Investments; limitation on actions 
(A)In generalThe Investment Company Act of 1940 (15 U.S.C. 80a–1 et seq.) is amended— (i)in section 12(d) (15 U.S.C. 80a–12(d)), by adding at the end the following: 
 
(4) 
(A)It shall be unlawful for any investment company, or any person that would be an investment company but for the application of paragraph (1) or (7) of section 3(c), to invest in a covered entity. (B)In this paragraph, the term covered entity has the meaning given the term in section 2(a) of the American Financial Markets Integrity and Security Act.; and 
(ii)in section 13(c)(1) (15 U.S.C. 80a–13(c)(1))— (I)in subparagraph (A), by striking or at the end; 
(II)in subparagraph (B), by striking the period at the end and inserting or; and (III)by adding at the end the following: 
 
(C)are covered entities, as that term is defined in section 12(d)(4)(B).. (B)Effective dateThe amendments made by subparagraph (A) shall take effect on the date that is 1 year after the date of enactment of this Act. 
(3)Federal funds 
(A)In generalExcept as provided in subparagraph (B), on and after the date that is 180 days after the date of enactment of this Act, no Federal funds may be used to enter into, extend, or renew a contract or purchasing agreement with a covered entity. (B)WaiverThe head of a Federal agency may issue a national security waiver to the prohibition in subparagraph (A) for a period of not more than 2 years with respect to a covered entity if the agency head submits to Congress a notification that includes— 
(i)a written justification for the waiver; and (ii)a plan for a phase-out of the goods or services provided by the covered entity. 
(4)Investments by insurance companies 
(A)In generalOn and after the date of enactment of this Act, an insurance company may not invest in a covered entity. (B)Certification of compliance (i)In generalEach insurance company shall, on an annual basis, submit to the Secretary of the Treasury a certification of compliance with subparagraph (A). 
(ii)Responsibilities of the SecretaryThe Secretary of the Treasury shall create a form for the submission required under clause (i) in such a manner that minimizes the reporting burden on an insurance company making the submission. (C)Sharing informationThe Secretary of the Treasury, acting through the Federal Insurance Office, shall share the information received under subparagraph (B) and coordinate verification of compliance with State insurance offices. 
(c)Qualified trusts, etc 
(1)In generalSubsection (a) of section 401 of the Internal Revenue Code of 1986 is amended by inserting after paragraph (38) the following new paragraph:  (39)Prohibited investmentsA trust which is part of a plan shall not be treated as a qualified trust under this subsection unless the plan provides that no part of the plan's assets will be invested in any covered entity (as defined in section 12(d)(6)(B) of the Investment Company Act of 1940).. 
(2)IRAsParagraph (3) of section 408(a) of such Code is amended by striking contracts and inserting contracts or in any covered entity (as defined in section 12(d)(6)(B) of the Investment Company Act of 1940). (3)Fiduciary dutySection 404 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1104) is amended by adding at the end the following new subsection: 
 
(f)Prohibited investmentsNo fiduciary shall cause any assets of a plan to be invested in any covered entity (as defined in section 12(d)(6)(B) of the Investment Company Act of 1940 (15 U.S.C. 80a–12(d)(6)(B)).. (4)Effective date (A)In generalExcept as provided in subparagraph (B), the amendments made by this subsection shall apply to plan years beginning after the date which is 180 days after the date of the enactment of this Act. 
(B)Plan amendmentsIf subparagraph (C) applies to any retirement plan or contract amendment— (i)such plan or contract shall not fail to be treated as being operated in accordance with the terms of the plan during the period described in subparagraph (C)(ii) solely because the plan operates in accordance with the amendments made by this subsection, and 
(ii)except as provided by the Secretary of the Treasury (or the Secretary’s delegate), such plan or contract shall not fail to meet the any requirements of the Internal Revenue Code of 1986 or the Employee Retirement Income Security Act of 1974 by reason of such amendment. (C)Amendments to which paragraph applies (i)In generalThis subparagraph shall apply to any amendment to any plan or annuity contract which— 
(I)is made pursuant to the provisions of this section, and (II)is made on or before the last day of the first plan year beginning on or after the date which is 2 years after the date of the enactment of this Act (4 years after such date of enactment, in the case of a governmental plan). 
(ii)ConditionsThis subparagraph shall not apply to any amendment unless— (I)during the period beginning on the date which is 180 days after the date of the enactment of this Act, and ending on the date described in clause (i)(II) (or, if earlier, the date the plan or contract amendment is adopted), the plan or contract is operated as if such plan or contract amendment were in effect, and 
(II)such plan or contract amendment applies retroactively for such period. (D)Subsequent amendmentsRules similar to the rules of subparagraphs (B) and (C) shall apply in the case of any amendment to any plan or annuity contract made pursuant to any update of the list of Communist Chinese military companies required by section 1237(b) of the Strom Thurmond National Defense Authorization Act for Fiscal Year 1999 (Public Law 105–261; 50 U.S.C. 1701 note) which is made after the effective date of the amendments made by this subsection. 
3.Modification of requirements for list of Communist Chinese military companiesSection 1237(b) of the Strom Thurmond National Defense Authorization Act for Fiscal Year 1999 (Public Law 105–261; 50 U.S.C. 1701 note) is amended— (1)by striking paragraph (2) and inserting the following: 
 
(2)Revisions to the list 
(A)AdditionsThe Secretary of Defense, the Secretary of Commerce, or the Director of National Intelligence may add a person to the list required by paragraph (1) at any time. (B)RemovalsA person may be removed from the list required by paragraph (1) if the Secretary of Defense, the Secretary of Commerce, and the Director of National Intelligence agree to remove the person from the list. 
(C)Submission of updates to CongressNot later than February 1 of each year, the Secretary of Defense shall submit a version of the list required in paragraph (1), updated to include any additions or removals under this paragraph, to the committees and officers specified in paragraph (1).; (2)by striking paragraph (3) and inserting the following: 
 
(3)ConsultationIn carrying out paragraphs (1) and (2), the Secretary of Defense, the Secretary of Commerce, and the Director of National Intelligence shall consult with each other, the Attorney General, and the Director of the Federal Bureau of Investigation.; and (3)in paragraph (4), in the matter preceding subparagraph (A), by striking making the determination required by paragraph (1) and of carrying out paragraph (2) and inserting this section. 
4.Analysis of financial ambitions of the government of the people's republic of china 
(a)Analysis requiredThe Director of the Office of Commercial and Economic Analysis of the Air Force shall conduct an analysis of— (1)the strategic importance to the Government of the People’s Republic of China of inflows of United States dollars through capital markets to the People’s Republic of China; 
(2)the methods by which that Government seeks to manage such inflows; (3)how the inclusion of the securities of Chinese entities in stock or bond indexes affects such inflows and serves the financial ambitions of that Government; and 
(4)how the listing of the securities of Chinese entities on exchanges in the United States assists in— (A)meeting the strategic goals of that Government, including defense, surveillance, and intelligence goals; and 
(B)the fusion of the civilian and military components of that Government. (b)Submission to congressThe Director of the Office of Commercial and Economic Analysis of the Air Force shall submit to Congress a report— 
(1)setting forth the results of the analysis conducted under subsection (a); and (2)based on that analysis, making recommendations for best practices to mitigate any national security and economic risks to the United States relating to the financial ambitions of the Government of the People’s Republic of China. 
 
